Execution Version




COMMON UNIT PURCHASE AGREEMENT




BY AND BETWEEN

HOLLY ENERGY PARTNERS, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I. DEFINITIONS
1
 
Section 1.01 Definitions
1
Article II. SALE AND PURCHASE
4
 
Section 2.01 Sale and Purchase
4
 
Section 2.02 Consideration
5
 
Section 2.03 Closing
5
 
Section 2.04 Independent Nature of Purchasers’ Obligations and Rights
5
Article III REPRESENTATIONS AND WARRANTIES OF HOLLY ENERGY PARTNERS, L.P.
5
 
Section 3.01 Corporate Existence
5
 
Section 3.02 Capitalization and Valid Issuance of Purchased Units
6
 
Section 3.03 HEP SEC Documents
7
 
Section 3.04 Independent Registered Public Accounting Firm
8
 
Section 3.05 No Material Adverse Change
8
 
Section 3.06 Litigation
8
 
Section 3.07 No Breach
8
 
Section 3.08 No Default
9
 
Section 3.09 Authority
9
 
Section 3.10 Approvals
9
 
Section 3.11 MLP Status
9
 
Section 3.12 Investment Company Status
9
 
Section 3.13 Offering
10
 
Section 3.14 Certain Fees
10
 
Section 3.15 Material Agreements
10
Article IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
10
 
Section 4.01 Corporate Existence
10
 
Section 4.02 No Conflicts
10
 
Section 4.03 Investment
11
 
Section 4.04 Nature of Purchaser
11
 
Section 4.05 Receipt of Information; Authorization
11
 
Section 4.06 Restricted Securities
11
 
Section 4.07 Certain Fees
11
 
Section 4.08 Legend
12
Article V. COVENANTS
12
 
Section 5.01 Taking of Necessary Action
12
 
Section 5.02 Other Actions
12
ARTICLE VI. CLOSING CONDITIONS
12
 
Section 6.01 Conditions to the Closing
12
 
Section 6.02 HEP Deliveries
14
 
Section 6.03 Purchaser Deliveries
15



i

--------------------------------------------------------------------------------





Article VII. INDEMNIFICATION, COSTS AND EXPENSES
15
 
Section 7.01 Indemnification by HEP
15
 
Section 7.02 Indemnification by Purchaser
15
 
Section 7.03 Indemnification Procedure
16
Article VIII. MISCELLANEOUS
16
 
Section 8.01 Interpretation
16
 
Section 8.02 Survival of Provisions
17
 
Section 8.03 No Waiver; Modifications in Writing
17
 
Section 8.04 Binding Effect; Assignment
18
 
Section 8.05 Communications
18
 
Section 8.06 Removal of Legend
19
 
Section 8.07 Entire Agreement
19
 
Section 8.08 Governing Law
19
 
Section 8.09 Execution in Counterparts
19
 
Section 8.10 Termination
19



Schedules and Exhibits


Schedule A
List of Purchasers and Commitment Amounts
Schedule 3.02
HEP Subsidiaries
 
 
Exhibit A
HEP Officer’s Certificate
Exhibit B
Opinion of HEP Counsel
Exhibit C
Registration Rights Agreement









ii

--------------------------------------------------------------------------------






COMMON UNIT PURCHASE AGREEMENT
COMMON UNIT PURCHASE AGREEMENT, dated as of September 16, 2016 (this
“Agreement”), by and between HOLLY ENERGY PARTNERS, L.P., a Delaware limited
partnership (“HEP”), and each of the Purchasers listed on Schedule A hereto
(each a “Purchaser” and collectively, the “Purchasers).
WHEREAS, prior to or simultaneously with the closing of the transactions
contemplated by this Agreement, HEP or certain of its subsidiaries will enter
into a definitive agreement with HollyFrontier Corporation, a Delaware
corporation (“HFC”), and HollyFrontier Woods Cross Refining LLC, a Delaware
limited liability company (“HFWCR”) and a wholly owned subsidiary of HFC, for
the acquisition of all the issued and outstanding limited liability company
interests in Woods Cross Operating LLC, a Delaware limited liability company,
which owns three recently completed refinery units at HFWCR’s Woods Cross
refinery (the “Acquisition”);
WHEREAS, HEP desires to finance a portion of the Acquisition through the sale of
an aggregate of 3,420,000 Common Units to the Purchasers and the Purchasers
desire to purchase an aggregate of 3,420,000 Common Units from HEP, in
accordance with the provisions of this Agreement;
WHEREAS, it is a condition to the obligations of the Purchasers and HEP under
this Agreement that the Acquisition be consummated; and
WHEREAS, HEP has agreed to provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant to this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01     Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.


1

--------------------------------------------------------------------------------





“Acquisition” has the meaning set forth in the introductory recitals.
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered by the Parties hereunder or thereunder, or any amendments,
supplements, continuations or modifications thereto.
“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in Dallas, Texas.
“Closing” shall have the meaning specified in Section 2.03.
“Closing Date” shall have the meaning specified in Section 2.03.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit Price” shall have the meaning specified in Section 2.02.
“Common Units” means HEP common units representing limited partner interests.
“Confidentiality Agreement” means the Confidentiality Agreement dated August 31,
2016 between HEP and Tortoise Capital Advisors, L.L.C.
“Credit Agreement” means that Second Amended and Restated Credit Agreement,
dated as of February 14, 2011, as amended as of the date hereof, among Holly
Energy Partners–Operating LP, HEP and the HEP Subsidiaries party thereto as
guarantors and the financial institutions party thereto.
“Delaware LLC Act” shall have the meaning specified in Section 3.02(c).
“Delaware LP Act” shall have the meaning specified in Section 3.02(a).
“Dropdown Closing Date” means the date on which the Acquisition is consummated.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership and the general partner of HEP.
“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless


2

--------------------------------------------------------------------------------





otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, HEP, the
HEP Subsidiaries or any of their Property or any of the Purchasers.
“GP LLC” means Holly Logistic Services, L.L.C., a Delaware limited liability
company and the general partner of the General Partner.
“HEP” has the meaning set forth in the introductory paragraph.
“HEP Financial Statements” means the financial statement or statements described
or referred to in Section 3.03.
“HEP Material Adverse Effect” means any material adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of HEP
and the HEP Subsidiaries, taken as a whole, measured against those assets,
liabilities, financial condition, business, operations or affairs reflected in
the HEP SEC Documents filed with the Commission prior to the date of this
Agreement, (ii) the ability of HEP and the HEP Subsidiaries, taken as a whole,
to carry out their business as of the date of this Agreement or to meet their
obligations under the Basic Documents on a timely basis, or (iii) the ability of
HEP to consummate the transactions under any Basic Document.
“HEP Parties” means HEP, the General Partner and GP LLC.
“HEP Related Parties” shall have the meaning specified in Section 7.02.
“HEP SEC Documents” shall have the meaning specified in Section 3.03.
“HEP Subsidiaries” shall have the meaning specified in Section 3.02(c).
“HFC” has the meaning set forth in the introductory recitals.
“HFWCR” has the meaning set forth in the introductory recitals.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
“Indemnified Party” shall have the meaning specified in Section 7.03.
“Indemnifying Party” shall have the meaning specified in Section 7.03.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“NYSE” means The New York Stock Exchange.
“Parties” means HEP and the Purchasers.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of HEP, dated as of July 13, 2004, as amended by Amendment
No. 1 thereto dated as


3

--------------------------------------------------------------------------------





of February 28, 2005, Amendment No. 2 thereto dated as of July 6, 2005,
Amendment No. 3 thereto dated as of April 11, 2008, Amendment No. 4 thereto
dated as of January 16, 2013 and Amendment No. 5 thereto dated as of June 13,
2016.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchase Agreement” means the LLC Interest Purchase Agreement between HFC,
HFWCR and Holly Energy Partners–Operating, L.P.
“Purchase Documents” means the Purchase Agreement and any and all other
agreements or instruments executed and delivered pursuant to the terms of the
Purchase Agreement.
“Purchase Price” shall have the meaning specified in Section 2.01.
“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units set forth opposite such Purchaser’s name under the column titled
“Purchased Units” set forth on Schedule A hereto.
“Purchaser Material Adverse Effect” means any material adverse effect on (i) the
ability of a Purchaser to carry out its business as of the date of this
Agreement or to meet its obligations under the Basic Documents on a timely basis
or (ii) the ability of a Purchaser to consummate the transactions under any
Basic Document.
“Purchaser Related Parties” shall have the meaning specified in Section 7.01.
“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.
“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, between HEP and the Purchasers.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“TRULPA” shall have the meaning specified in Section 3.02(c).
ARTICLE II.
SALE AND PURCHASE
Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof, HEP
hereby agrees to issue and sell to each Purchaser, and each Purchaser hereby
agrees, severally and not jointly, to purchase from HEP, its Purchased Units,
and each Purchaser agrees, severally and not


4

--------------------------------------------------------------------------------





jointly, to pay HEP the Common Unit Price for each of its Purchased Units as set
forth in Section 2.02 below. In the event the Acquisition is not consummated,
 (a) HEP shall be relieved of its obligation to issue and sell to each Purchaser
such Purchaser’s Purchased Units and (b) each Purchaser shall be relieved of its
obligation to purchase from HEP such Purchaser’s Purchased Units.
Section 2.02 Consideration. The amount per Common Unit each Purchaser will pay
to HEP to purchase its Purchased Units (the “Common Unit Price”) shall be
$30.18.
Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 2001 Ross
Avenue, Suite 3700, Dallas, Texas 75201, or such other location as mutually
agreed by the parties, on a date concurrent with the Dropdown Closing Date (the
date of such closing, the “Closing Date”). The parties agree that the Closing
may occur via delivery of facsimiles or photocopies of the Basic Documents and
the closing deliverables contemplated hereby and thereby. Unless otherwise
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed to have been
taken or documents executed or delivered until all have been taken, executed or
delivered.
Section 2.04 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF HOLLY ENERGY PARTNERS, L.P.
HEP represents and warrants to the Purchasers as follows:
Section 3.01 Corporate Existence. HEP:  (i) is a limited partnership duly
formed, legally existing and in good standing under the laws of the State of
Delaware; (ii) has all requisite partnership power and authority, and has all
material governmental licenses, permits, authorizations, consents and approvals,
necessary to own its assets and carry on its business as its business is now
being conducted as described in HEP’s Annual Report on Form 10-K for the year
ended December 31, 2015, except where the failure to obtain such licenses,
permits, authorizations, consents and approvals would not reasonably be expected
to have a HEP Material Adverse Effect; and (iii) each


5

--------------------------------------------------------------------------------





of the other HEP Parties has been duly formed, is legally existing and in good
standing under the laws of the State of Delaware and has all requisite
partnership or limited liability company power and authority, and has all
governmental licenses, permits, authorizations, consents and approvals
necessary, to own, lease, use or operate its respective Properties and carry on
its business as now being conducted, except where the failure to obtain such
licenses, permits, authorizations, consents and approvals would not reasonably
be expected to have an HEP Material Adverse Effect. Each of the HEP Parties is
duly registered or qualified as a foreign limited partnership or limited
liability company, as applicable, for the transaction of business in each
jurisdiction in which the character of the business conducted by it or the
nature or location of its respective Properties owned or leased by it makes such
registration or qualification necessary, except where the failure to obtain such
registration or qualification would not reasonably be expected to have a HEP
Material Adverse Effect.
Section 3.02 Capitalization and Valid Issuance of Purchased Units.
(a) As of the date of this Agreement, the issued and outstanding partnership
interests of HEP consist of 59,360,503 Common Units and the Incentive
Distribution Rights (as defined in the Partnership Agreement). The General
Partner is the sole general partner of HEP, owning of record, and to our
knowledge, beneficially, a 2.0% general partner interest in HEP (assuming
contribution by the General Partner to HEP on the date hereof of cash or other
property sufficient to maintain its 2.0% general partner interest in HEP); such
general partner interest is duly authorized and validly issued in accordance
with the Partnership Agreement; and the General Partner owns such general
partner interest free and clear of all liens, encumbrances (except restrictions
on transferability that may be imposed by federal or state securities laws or as
set forth in the Partnership Agreement), security interests, equities, charges
or claims. All outstanding Common Units and Incentive Distribution Rights and
the limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).
(b)     Other than HEP’s Long-Term Incentive Plan, HEP has no equity
compensation plans that contemplate the issuance of Common Units (or securities
convertible into or exchangeable for Common Units). No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which HEP’s unitholders may vote are issued or
outstanding. Except as set forth in the first sentence of this Section 3.02(b),
as contemplated by this Agreement, or as are contained in the Partnership
Agreement, there are no outstanding or authorized  (i) options, warrants,
preemptive rights, subscriptions, calls, or other rights, convertible
securities, agreements, claims or commitments of any character obligating HEP or
any of the HEP Subsidiaries to issue, transfer or sell any partnership interests
or other equity interest in, HEP or any of the HEP Subsidiaries or securities
convertible into or exchangeable for such partnership interests or equity
interests or (ii)  obligations of HEP or any of the HEP Subsidiaries to
repurchase, redeem or otherwise acquire any partnership interests or equity
interests of HEP or any of the HEP Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence. Neither the offering or sale
of the Purchased Units or the registration of the Purchased Units pursuant to
the


6

--------------------------------------------------------------------------------





Registration Rights Agreement, gives rise to any rights for or relating to the
registration of any Common Units or other securities of HEP other than those
rights granted to the General Partner or any of its Affiliates (as such term is
defined in the Partnership Agreement) under the Partnership Agreement.
(c) (i) Attached as Schedule 3.02 hereto is a true and complete list of each
entity in which HEP has a direct or indirect majority equity or voting interest
(each, a “HEP Subsidiary” and collectively, the “HEP Subsidiaries”). Except as
disclosed in the HEP SEC Documents, all of the issued and outstanding equity
interests of each of the HEP Subsidiaries owned by HEP are owned, directly or
indirectly, by HEP free and clear of any liens, encumbrances, security
interests, equities, charges or claims (except for such restrictions as may
exist under applicable Law and except for such liens as may be imposed under
HEP’s or the HEP Subsidiaries’ credit facilities filed as exhibits to HEP’s SEC
Documents, including the Credit Agreement), and all such ownership interests
have been duly authorized, validly issued and are fully paid (to the extent
required in the organizational documents of the HEP Subsidiaries, as applicable)
and non-assessable (except (x) as nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Section
18-607 of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
Section 6.07 of the Texas Revised Uniform Limited Partnership Act (“TRULPA”),
the organizational documents of the HEP Subsidiaries, as applicable and (y) with
respect to any general partner interests) and free of preemptive rights, and
(ii)  except as set forth on Schedule 3.02 or disclosed in the HEP SEC
Documents, neither HEP nor any of the HEP Subsidiaries own any shares of capital
stock or other securities of, or interest in, any other Person, or are obligated
to make any capital contribution to or other investment in any other Person.
(d)     The Purchased Units and the partnership interests represented thereby
have been or will be duly authorized by HEP pursuant to the Partnership
Agreement prior to the Closing and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of any and
all liens, encumbrances, security interests, equities, charges or claims and
restrictions on transfer, other than restrictions on transfer under the
Partnership Agreement and under applicable state and federal securities Laws and
other than such liens, encumbrances, security interests, equities, charges or
claims as are created by the Purchasers.
(e)     HEP’s currently outstanding Common Units are listed on The New York
Stock Exchange (“NYSE”).
Section 3.03 HEP SEC Documents. HEP has timely filed with the Commission all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act since December 31, 2014
(all such documents filed on or prior to the date of this Agreement,
collectively the “HEP SEC Documents”). The HEP SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “HEP Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a


7

--------------------------------------------------------------------------------





subsequently filed HEP SEC Document filed prior to the date of this Agreement)
(i) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto,  (iv) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and (v) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position of HEP as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended.
Section 3.04 Independent Registered Public Accounting Firm. Ernst & Young LLP,
which has certified certain financial statements of HEP and the General Partner
is an independent public accounting firm with respect to HEP and the General
Partner within the applicable rules and regulations adopted by the Commission
and the Public Company Accounting Oversight Board (United States) and as
required by the Securities Act.
Section 3.05 No Material Adverse Change. Except as set forth in or contemplated
by the HEP SEC Documents, except for the proposed Acquisition, which has been
disclosed to, and discussed with, the Purchasers, and except as would reasonably
be expected not to have a HEP Material Adverse Effect, since June 30, 2016, HEP
and each of the HEP Subsidiaries have conducted their business in the ordinary
course, consistent with past practice, and there has been no  (i) material
adverse change other than those occurring as a result of general economic or
financial conditions or other developments that are not unique to HEP and the
HEP Subsidiaries but also affect other Persons who participate or are engaged in
the lines of business of which HEP and the HEP Subsidiaries participate or are
engaged, (ii) acquisition or disposition of any material asset by HEP or any of
the HEP Subsidiaries or any contract or arrangement therefor, otherwise than for
fair value in the ordinary course of business or as disclosed in the HEP SEC
Documents, (iii) material change in HEP’s accounting principles, practices or
methods, or (iv) incurrence of material indebtedness (other than the incurrence
of such indebtedness as is contemplated in connection with the Acquisition).
Section 3.06 Litigation. As of the date hereof, except as set forth in the HEP
SEC Documents, there is no Action pending or, to the knowledge of HEP,
threatened against HEP or any of the HEP Subsidiaries or any of their respective
officers, directors or Properties, which (individually or in the aggregate)
would reasonably be expected to have a HEP Material Adverse Effect or which
challenges the validity of this Agreement or which would reasonably be expected
to adversely affect or restrict HEP’s ability to consummate the transactions
contemplated by the Basic Documents and the Purchase Documents.
Section 3.07 No Breach. The execution, delivery and performance by HEP of the
Basic Documents and the Purchase Documents and all other agreements and
instruments to be executed and delivered by HEP pursuant thereto or in
connection with the transactions contemplated by the


8

--------------------------------------------------------------------------------





Basic Documents and the Purchase Documents, and compliance by HEP with the terms
and provisions thereof, and the issuance and sale by HEP of the Purchased Units
do not (i)  violate any provision of any Law having applicability to HEP or any
of the HEP Subsidiaries or any of their respective Properties, (ii) conflict
with or result in a violation of any provision of the Certificate of Limited
Partnership of HEP or the Partnership Agreement, or any organizational documents
of any of the HEP Subsidiaries, (iii) require any consent, approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under  (a) any note, bond, mortgage,
license, or loan or credit agreement to which HEP or any of the HEP Subsidiaries
is a party or by which HEP or any of the HEP Subsidiaries or any of their
respective Properties may be bound or (b)  any other such agreement, instrument
or obligation, or (iv) result in or require the creation or imposition of any
lien, charge or encumbrance upon or with respect to any of the Properties now
owned or hereafter acquired by HEP or any of the HEP Subsidiaries; except where
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 3.07 would not, individually or in the aggregate,
reasonably be expected to have a HEP Material Adverse Effect.
Section 3.08 No Default. None of HEP or any of the HEP Subsidiaries are in
default in the performance, observance or fulfillment of any provision of, in
the case of HEP, the Partnership Agreement or its Certificate of Limited
Partnership or, in the case of any HEP Subsidiary, its respective organizational
documents.
Section 3.09 Authority. HEP has all necessary partnership power and authority to
execute, deliver and perform its obligations under the Basic Documents and the
Purchase Documents; and the execution, delivery and performance by HEP of the
Basic Documents and the Purchase Documents have been duly authorized by all
necessary action on its part; and the Basic Documents and the Purchase Documents
constitute the legal, valid and binding obligations of HEP, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity.
Section 3.10 Approvals. Except for the approvals required by the Commission in
connection with HEP’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by HEP of any of the Basic Documents to
which it is a party, except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have a HEP Material
Adverse Effect.
Section 3.11 MLP Status. HEP is properly treated as a partnership for United
States federal income tax purposes and more than 90% of HEP’s current gross
income is qualifying income under 7704(d) of the Internal Revenue Code of 1986,
as amended.


9

--------------------------------------------------------------------------------





Section 3.12 Investment Company Status. HEP is not (i) an “investment company”
within the meaning of the Investment Company Act of 1940, as amended or (ii) a
“public utility company,” “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” thereof, under the Public Utility Holding
Company Act of 1935, as amended.
Section 3.13 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and HEP nor, to the knowledge
of HEP, has not taken and will not take any action hereafter that would cause
the loss of such exemptions.
Section 3.14 Certain Fees. No fees or commissions will be payable by HEP to
brokers, finders, or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement. HEP agrees that it will indemnify and hold harmless each of the
Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
HEP or alleged to have been incurred by HEP in connection with the sale of
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 3.15 Material Agreements. HEP has provided the Purchasers with, or made
available to the Purchasers through the HEP SEC Documents, correct and complete
copies of all material agreements (as defined in Section 601(b)(10) of
Regulation S-K promulgated by the Commission), including amendments to or other
modifications of pre-existing material agreements, entered into by HEP since
December 31, 2014.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
Each Purchaser severally and not jointly, represents and warrants to HEP with
respect to itself as follows:
Section 4.01 Corporate Existence. Each Purchaser (i) is duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization and (ii) has all requisite power, and has all material governmental
licenses, permits, authorizations, consents and approvals necessary to own its
assets and carry on its business as its business is now being conducted, except
where the failure to obtain such licenses, permits, authorizations, consents and
approvals would not have or would not reasonably be expected to have a Purchaser
Material Adverse Effect.
Section 4.02 No Conflicts. The execution, delivery and performance by such
Purchaser of the Basic Documents and all other agreements and instruments to be
executed and delivered by such Purchaser pursuant to the Basic Documents or in
connection therewith, compliance by such Purchaser with the terms and provisions
thereof, and the purchase of the Purchased Units by such Purchaser do not and
will not (i) violate any provision of any Law having applicability to such
Purchaser or any of its Properties, (ii) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser, or
(iii) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute a default (or


10

--------------------------------------------------------------------------------





give rise to any right of termination, cancellation or acceleration) under
(a) any note, bond, mortgage, license, or loan or credit agreement to which such
Purchaser is a party or by which such Purchaser or any of its Properties may be
bound or (b) any other such agreement, instrument or obligation; except where
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 4.02 would not, individually or in the aggregate,
reasonably be likely to have a Purchaser Material Adverse Effect.
Section 4.03 Investment. Each Purchaser represents and warrants to, and
covenants and agrees with, HEP that the Purchased Units are being acquired for
its own account, not as a nominee or agent, and with no intention of
distributing the Purchased Units or any part thereof, and that such Purchaser
has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities laws of the United States of America or any State, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Units under a registration statement under the
Securities Act and applicable state securities laws or under an exemption from
such registration available thereunder (including, without limitation, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of its Purchased Units, such Purchaser
understands and agrees (i) that it may do so only (a) in compliance with the
Securities Act and applicable state securities law, as then in effect, or (b) in
the manner contemplated by any registration statement pursuant to which such
securities are being offered, and (ii) that stop-transfer instructions to that
effect will be in effect with respect to such securities. Notwithstanding the
foregoing, a Purchaser may enter into a derivative transaction with respect to
its Purchased Units with a third party provided that such transaction is exempt
from registration under the Securities Act.
Section 4.04     Nature of Purchaser. Each Purchaser represents and warrants to,
and covenants and agrees with, HEP that, (i) it is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated by the Commission
pursuant to the Securities Act and (ii) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.
Section 4.05     Receipt of Information; Authorization. Each Purchaser
acknowledges and agrees that it has (i) had access to the HEP SEC Documents,
(ii) had access to information regarding the proposed Acquisition and its
potential effect on HEP’s operations and financial results and (iii) has been
provided a reasonable opportunity to ask questions of and receive answers from
Representatives of HEP regarding such matters.
Section 4.06     Restricted Securities. Each Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from HEP in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.


11

--------------------------------------------------------------------------------





Section 4.07     Certain Fees. No fees or commissions will be payable by any of
the Purchasers to brokers, finders, or investment bankers with respect to the
sale of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Each Purchaser agrees that it will indemnify and
hold harmless the HEP Parties from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
Section 4.08     Legend. Each Purchaser understands that the book entry
evidencing the Purchased Units will bear the following legend: “These securities
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). These securities may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
ARVICLE V.
COVENANTS
Section 5.01     Taking of Necessary Action. Each of the parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, HEP and each Purchaser shall each use its commercially reasonable
efforts to make all filings and obtain all consents of any Governmental
Authority that may be necessary or, in the reasonable opinion of the other
party, as the case may be, advisable for the consummation of the transactions
contemplated by the Basic Documents.
Section 5.02     Other Actions. HEP shall file prior to the Closing Date a
supplemental listing application with the NYSE to list the Purchased Units.
ARTICLE VI.
CLOSING CONDITIONS
Section 6.01 Conditions to the Closing.
(a)     Mutual Conditions. The obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):
(i)     no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise


12

--------------------------------------------------------------------------------





prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal;
(ii)     there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement;
(iii)     the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units; and
(iv)     the closing of the Acquisition shall have occurred, or shall occur
concurrently with the Closing, in which case all conditions set forth in Article
III of the Purchase Agreement shall have been satisfied in all material respects
or the fulfillment of any such conditions shall have been waived, except for
those conditions which, by their nature, will be satisfied concurrently with the
Closing.
(b)     Each Purchaser’s Conditions. The respective obligation of each Purchaser
to consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):
(i)     HEP shall have performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by HEP on or prior to the Closing;
(ii)     the representations and warranties of HEP contained in this Agreement
that are qualified by materiality or HEP Material Adverse Effect shall be true
and correct when made and as of the Closing and all other representations and
warranties shall be true and correct in all material respects when made and as
of the Closing, in each case as though made at and as of the Closing (except
that representations made as of a specific date shall be required to be true and
correct as of such date only);
(iii)     no notice of delisting from the NYSE shall have been received by HEP
with respect to the Common Units;
(iv)     the Common Units shall not have been suspended by the Commission or the
NYSE from trading on the NYSE nor shall suspension by the Commission or the NYSE
have been threatened in writing by the Commission or the NYSE;
(v)     no HEP Material Adverse Effect shall have occurred and be continuing;
and
(vi)     HEP shall have delivered, or caused to be delivered, to the Purchasers
at the Closing, HEP’s closing deliveries described in Section 6.02 of this
Agreement.
(c)     HEP’s Conditions. The obligation of HEP to consummate the sale of
Purchased Units to each of the Purchasers shall be subject to the satisfaction
on or prior to the Closing of the


13

--------------------------------------------------------------------------------





following conditions (which may be waived by HEP in writing, in whole or in
part, to the extent permitted by applicable Law):
(i)     each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;
(ii)     the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing, in each case as though made at and as
of the Closing (except that representations made as of a specific date shall be
required to be true and correct as of such date only);
(iii)     no Purchaser Material Adverse Effect shall have occurred and be
continuing; and
(iv)     each Purchaser shall have delivered, or caused to be delivered, to HEP
at the Closing, such Purchaser’s closing deliveries described in Section 6.03 of
this Agreement.
Section 6.02     HEP Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, HEP will deliver, or cause to be delivered, to
each Purchaser:
(a)     Evidence of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of HEP, bearing the legend or restrictive
notation set forth in Section 4.08, free and clear of all Liens, other than
transfer restrictions under the Partnership Agreement and applicable federal and
state securities laws;
(b)     The Officer’s Certificate, dated the Closing Date, substantially in the
form attached to this Agreement as Exhibit A.
(c)     A certificate of the Secretary or Assistant Secretary of GP LLC, on
behalf of HEP, certifying as to (1) the Partnership Agreement, (2) board
resolutions (i) authorizing the execution and delivery of the Purchase Documents
and (ii) the consummation of the transactions contemplated thereby, including
the issuance of the Purchased Units, and (3) the incumbency of the officers
authorized to execute the Purchase Documents, setting forth the name and title
and bearing the signatures of such officers;
(d)     An opinion addressed to the Purchasers from Vinson & Elkins L.L.P.,
legal counsel to HEP, dated the Closing, in substantially the form of opinion
attached to this Agreement as Exhibit B;
(e)     A certificate of the Secretary of State of the State of Delaware, dated
a recent date, to the effect that HEP is in good standing;


14

--------------------------------------------------------------------------------





(f)     The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit C, which shall have been duly executed by HEP; and
(g)     A receipt, dated the Closing Date, executed by HEP to the effect that
HEP has received the aggregate Purchase Price for the Purchased Units.
Section 6.03     Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Purchasers will deliver, or cause to be
delivered, to HEP:
(a)     Payment to HEP of the aggregate Purchase Price by wire transfer(s) of
immediately available funds to an account designated by HEP in writing at least
two (2) Business Days (or such shorter period as shall be agreeable to all
parties hereto) prior to the Closing; and
(b)     The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit C, which shall have been duly executed by each
Purchaser.
ARTICLE VII.
INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01     Indemnification by HEP. HEP agrees to indemnify each Purchaser
and its officers, directors, employees and agents (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to (i) any actual or proposed use by HEP of the proceeds of any
sale of the Purchased Units or (ii) the breach of any of the representations,
warranties or covenants of HEP contained herein, provided such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty, and provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits or diminution in value) or punitive
damages.
Section 7.02     Indemnification by Purchaser. Each Purchaser agrees to
indemnify HEP and its officers, directors, employees and agents (collectively,
“HEP Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation, or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of such Purchaser contained herein, provided such claim for
indemnification relating to a breach of the representations and warranties


15

--------------------------------------------------------------------------------





is made prior to the expiration of such representations and warranties, and
provided further, that no HEP Related Party shall be entitled to recover
special, consequential (including lost profits or diminution in value) or
punitive damages.
Section 7.03     Indemnification Procedure. Promptly after any HEP Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action
or proceeding by a third person, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A)  the Indemnifying
Party has failed to assume the defense and employ counsel or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, the Indemnified Party.
ARTICLE III.
MISCELLANEOUS


16

--------------------------------------------------------------------------------





Section 8.01     Interpretation. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever HEP has an obligation under the Basic Documents, the expense of
complying with that obligation shall be an expense of HEP unless otherwise
specified. Whenever any determination, consent, or approval is to be made or
given by a Purchaser, such action shall be in such Purchaser’s sole discretion
unless otherwise specified in this Agreement. If any provision in the Basic
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding, or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
Section 8.02     Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.13, 3.14 and all of Article IV except Section
4.02 shall survive the execution and delivery of this Agreement indefinitely,
and the other representations and warranties set forth in this Agreement shall
survive for a period of twelve (12) months following the Closing regardless of
any investigation made by or on behalf of HEP or any Purchaser. The covenants
made in this Agreement or any other Basic Document shall survive the closing of
the transactions described herein and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Units and payment
therefor and repayment, conversion, exercise or repurchase thereof. All
indemnification obligations of HEP and the Purchasers and the provisions of
Article VII shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.
Section 8.03 No Waiver; Modifications in Writing.
(a)     Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)     Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of the
original signatories hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Basic Document, any waiver
of any provision of this Agreement or any other Basic Document, and any consent
to any departure by HEP from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or


17

--------------------------------------------------------------------------------





demand on HEP in any case shall entitle HEP to any other or further notice or
demand in similar or other circumstances.
Section 8.04 Binding Effect; Assignment.
(a)     Binding Effect. This Agreement shall be binding upon HEP, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement, and their respective successors and permitted assigns.
(b)     Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable securities
laws, Section 5.01 of this Agreement and the Registration Rights Agreement.
(c)     Assignment of Rights. All or any portion of the rights but not the
obligations of each Purchaser under this Agreement may be transferred to any
Affiliate of such Purchaser but may not otherwise be transferred by such
Purchaser without the prior written consent of HEP.
Section 8.05     Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, facsimile, electronic mail, air courier guaranteeing
overnight delivery or personal delivery to the following addresses:
 
(a)
If to any Purchaser:


c/o Tortoise Capital Advisors
11550 Ash Street, Suite 300
Leawood, KS 66211
Attention: Stephen Pang
Electronic mail: spang@tortoiseadvisors.com





18

--------------------------------------------------------------------------------





 
(b)
If to HEP:


Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Electronic mail: president-HEP@hollyenergy.com
   
with a copy to:


Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Electronic mail: general.counsel@hollyenergy.com


Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Alan J. Bogdanow
Facsimile: (214) 999-7857
Electronic mail: abogdanow@velaw.com



or to such other address as HEP or such Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile or electronic mail; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.
Section 8.06     Removal of Legend. In connection with a sale of the Purchased
Units by a Purchaser in reliance on Rule 144, such Purchaser or its broker shall
deliver to the transfer agent and HEP a customary broker representation letter
providing to the transfer agent and HEP any information HEP deems reasonably
necessary to determine that the sale of the Purchased Units is made in
compliance with Rule 144, including, as may be appropriate, a certification that
such Purchaser is not an Affiliate of HEP and regarding the length of time the
Purchased Units have been held. Upon receipt of such representation letter, HEP
shall promptly direct its transfer agent to remove the notation of a restrictive
legend in such Purchaser’s book-entry account maintained by the transfer agent,
including the legend referred to in Section 4.08.
Section 8.07     Entire Agreement. This Agreement, the other Basic Documents,
the Confidentiality Agreement and the other agreements and documents referred to
herein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by HEP or a Purchaser set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.


19

--------------------------------------------------------------------------------





Section 8.08     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles (other than Section 5-1401 of the General
Obligations Law).
Section 8.09     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
Section 8.10 Termination.
(a)     Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by HEP of any
covenant or agreement set forth in this Agreement.
(b)     Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)     if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii)     if the Closing shall not have occurred by October 31, 2016.
(c)     In the event of the termination of this Agreement as provided in Section
8.10(a), this Agreement shall forthwith become null and void. In the event of
such termination, there shall be no liability on the part of any party hereto,
except as set forth in Article VII of this Agreement and except with respect to
the requirement to comply with the Confidentiality Agreement; provided that
nothing herein shall relieve any party from any liability or obligation with
respect to any willful breach of this Agreement.
[Signature pages follow.]




20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
TORTOISE ENERGY INFRASTRUCTURE CORP.


By: TORTOISE CAPITAL ADVISORS, L.L.C.
         as its Investment Adviser




By: /s/ Brian Kessens      
Name: Brian Kessens
Title: Managing Director







Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------








 
TORTOISE MLP FUND, INC.




By: TORTOISE CAPITAL ADVISORS, L.L.C.
          as its Investment Adviser




By: /s/ Brian Kessens
Name: Brian Kessens
Title: Managing Director













Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------









 
TORTOISE ENERGY INDEPENDENCE FUND, INC.
   


By: TORTOISE CAPITAL ADVISORS, L.L.C.
           as its Investment Adviser




By: /s/ Brian Kessens
Name: Brian Kessens
Title: Managing Director





Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------







 
TORTOISE MLP & PIPELINE FUND




By: TORTOISE CAPITAL ADVISORS, L.L.C.
           as its Investment Adviser




By: /s/ Brian Kessens
Name: Brian Kessens
Title: Managing Director

















Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------











 
TORTOISE VIP MLP & PIPELINE PORTFOLIO




By: TORTOISE CAPITAL ADVISORS, L.L.C.
         as its Investment Adviser


By: /s/ Brian Kessens
Name: Brian Kessens
Title: Managing Director













Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------







 
TORTOISE PIPELINE & ENERGY FUND, INC.


By: TORTOISE CAPITAL ADVISORS, L.L.C.
          as its Investment Adviser




By: /s/ Brian Kessens      
Name: Brian Kessens
Title: Managing Director





Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------









 
TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.




By: TORTOISE CAPITAL ADVISORS, L.L.C.
         as its Investment Adviser




By: /s/ Brian Kessens      
Name: Brian Kessens
Title: Managing Director















Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------









 
TORTOISE DIRECT OPPORTUNITIES FUND, LP




By: TORTOISE DIRECT OPPORTUNITIES GP LLC, its general partner
 




By: /s/ Kyle Krueger      
Name: Kyle Krueger
Title: Director













Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------







 
TEXAS MUTUAL INSURANCE COMPANY




By: TORTOISE CAPITAL ADVISORS, L.L.C.
         as its Investment Adviser




By: /s/ Brian Kessens      
Name: Brian Kessens
Title: Managing Director















Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------













 
 
 
 
HOLLY ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP LOGISTICS HOLDINGS, L.P.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HOLLY LOGISTIC SERVICES, L.L.C.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard L. Voliva III
 
 
 
 
Name:
Richard L. Voliva III
 
 
 
 
Title:
Senior Vice President and Chief Financial Officer











Signature Page to Common Unit Purchase Agreement

--------------------------------------------------------------------------------






Schedule A– List of Purchasers and Commitment Amounts


Purchaser
Purchased Units
Commitment Amount
Tortoise Energy Infrastructure Corp.


850,411
$    25,665,403.98
Tortoise MLP Fund, Inc.


497,961
$    15,028,462.98
Tortoise Power and Energy Infrastructure Fund, Inc.


70,096
$    2,115,497.28
Tortoise Pipeline & Energy Fund, Inc.


96,994
$    2,927,278.92
Tortoise Energy Independence Fund, Inc.


100,261
$    3,025,876.98
Tortoise MLP & Pipeline Fund


764,075
$    23,059,783.50
Tortoise VIP MLP & Pipeline Portfolio


1,982
$    59,816.76
Tortoise Direct Opportunities Fund, LP


940,117
$    28,372,731.06
Texas Mutual Insurance Company
98,103
$   2,960,748.54
Total
3,420,000
$   103,215,600.00
 
 
 
 
 
 





Schedule A – 1

--------------------------------------------------------------------------------






Schedule 3.02
Subsidiary
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Logistics LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Logistics LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Operating LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Osage LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
HEP Casper SLC LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
HEP El Dorado LLC
Delaware
El Dorado Logistics LLC (100%)
HEP Fin‑Tex/Trust‑River, L.P.
Texas
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Cheyenne LLC
Delaware
Holly Energy Partners, L.P. (100%)
HEP Logistics GP, L.L.C.
Delaware
Holly Energy Partners, L.P. (100%)
HEP Mountain Home, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Navajo Southern, L.P.
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Pipeline Assets, Limited Partnership
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline GP, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Refining, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Refining Assets, L.P.
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Refining GP, L.L.C. (0.001% general partner)
HEP Refining GP, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP SLC, LLC
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Tulsa LLC
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP UNEV Holdings LLC
Delaware
Holly Energy Partners, L.P. (100% class A units)
HollyFrontier Holdings LLC (100% class B units)
HEP UNEV Pipeline LLC
Delaware
HEP UNEV Holdings (100%)
HEP Woods Cross, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
Holly Energy Storage-Lovington LLC
Delaware
HEP Refining, L.L.C. (100%)
Holly Energy Finance Corp.
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Partners—Operating, L.P.
Delaware
Holly Energy Partners, L.P. (99.999% limited partner)
HEP Logistics GP, L.L.C. (0.001% general partner)
Lovington-Artesia, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
Roadrunner Pipeline, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
 
 
 





Schedule 3.02 – 1

--------------------------------------------------------------------------------





Joint Venture
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Pipeline LLC
Texas
HEP Cheyenne LLC (50%)
Rocky Mountain Pipeline System LLC (50%)
Frontier Aspen, LLC
Delaware
HEP Casper SLC LLC (50%)
Plains Pipeline, L.P. (50%)
Osage Pipe Line Company, LLC
Delaware
El Dorado Osage LLC (50%)
CHS McPherson Refinery Inc. (50%)
SLC Pipeline LLC
Delaware
HEP SLC, LLC (25%)
Rocky Mountain Pipeline System LLC (75%)
UNEV Pipeline, LLC
Delaware
HEP UNEV Pipeline LLC (75%)
Sinclair Transportation Company (25%)







Schedule 3.02 – 2

--------------------------------------------------------------------------------






Exhibit A

HOLLY ENERGY PARTNERS, L.P.

Officer’s Certificate
Pursuant to Section 6.02(b) of the Common Unit Purchase Agreement, dated as of
September 16, 2016 (the “Purchase Agreement”) by and between Holly Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”) and each of
the purchasers listed on Schedule A thereto (each a “Purchaser” and
collectively, the “Purchasers”), relating to the issuance and sale by the
Partnership to the Purchasers of an aggregate of 3,420,000 common units
representing limited partner interests in the Partnership, the undersigned
hereby certifies on behalf of the Partnership, as follows:
(A) The Partnership has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Partnership on or prior to the date hereof.
(B)     The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or HEP Material Adverse
Effect (as defined in the Purchase Agreement) were true and correct as of the
date of the Purchase Agreement and as of the date hereof and all other
representations and warranties are true and correct in all material respects as
of the date of the Purchase Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.
(C)     Since the date of the Purchase Agreement, no HEP Material Adverse Effect
(as defined in the Purchase Agreement) has occurred and is continuing.


 
 
 
 
HOLLY ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP LOGISTICS HOLDINGS, L.P.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HOLLY LOGISTIC SERVICES, L.L.C.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 









1

--------------------------------------------------------------------------------






Exhibit B
    
Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Purchase Agreement. HEP shall furnish to the Purchasers at the
Closing an opinion of Vinson & Elkins L.L.P., counsel for HEP, addressed to the
Purchasers and dated the Closing, stating that:
(i)     Each of the HEP Parties has been duly formed, is validly existing and in
good standing under the laws of the state or other jurisdiction of its
formation, with all necessary partnership or limited liability company power and
authority to own, lease, use or operate its respective Properties and carry on
its business as its business is now being conducted in all material respects as
described in the HEP SEC Documents. Each of the HEP Parties is duly registered
or qualified as a foreign limited partnership or limited liability company for
the transaction of business in each jurisdiction set forth in Exhibit A to this
opinion.
(ii)     As of the date of the Purchase Agreement, and prior to the sale and
issuance of the Purchased Units as contemplated by the Purchase Agreement, the
issued and outstanding limited partner interests of HEP consist of 59,360,503
Common Units and the Incentive Distribution Rights (as defined in the
Partnership Agreement).
(iii) The Purchased Units to be issued and sold by HEP pursuant to the Purchase
Agreement, when issued to and paid for by the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued and free of pre-emptive rights arising from the Governing Documents,
except as have been waived. Under the DRULPA and the Partnership Agreement, the
Purchasers of the Purchased Units will have no obligation to make further
payments for their purchase of the Purchased Units or contributions to HEP
solely by reason of their ownership of the Purchased Units or their status as
limited partners of HEP and no personal liability for the obligations of HEP,
solely by reason of being limited partners of HEP.
(iv)     None of the execution, delivery and performance by HEP of the Basic
Documents or compliance by HEP with the terms and provisions thereof, or the
issuance and sale by HEP of the Purchased Units,  (i) constitute a violation of
HEP’s Certificate of Limited Partnership or the Partnership Agreement,  (ii)
constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default), or result in a lien, under any agreement filed as an exhibit to a HEP
SEC Document, or (iii) violates or will violate the Delaware LP Act, the
Delaware LLC Act, the Delaware General Corporation Law, the laws of the State of
Texas, or federal law which breach, violation, lien or default in the case of
clauses (ii) or (iii), would reasonably be expected to have a HEP Material
Adverse Effect; provided, however, that no opinion is expressed pursuant to this
paragraph (iv) with respect to federal or state securities or anti-fraud
statutes, rules or regulations.


1

--------------------------------------------------------------------------------





(v)     The execution, delivery and performance of the Purchase Agreement by HEP
has been duly authorized by all necessary limited partnership action of HEP, and
has been duly executed and delivered by HEP.
(vi)     The execution, delivery and performance of the Registration Rights
Agreement has been duly authorized by all necessary limited partnership action
of HEP, has been duly executed and delivered by HEP, and is the legally valid
and binding agreement of HEP, enforceable against HEP in accordance with its
terms.
(vii)     HEP is not, and immediately after giving effect to the issuance and
sale of the Purchased Units in accordance with the Purchase Agreement and the
application of the proceeds therefrom, will not be required to be, registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
(i)     Assuming the accuracy of the representations and warranties of each
Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Units pursuant to the Purchase Agreement is exempt from registration
requirements of the Securities Act of 1933, as amended. We express no opinion,
however, as to when or under what circumstances you may reoffer or resell any
Purchase Units.
The opinions set forth above are subject in all respects to the following:
1. The opinions expressed herein are limited to matters arising under the
federal laws of the United States of America and, as applicable, the laws of the
State of Texas, the laws of the State of New York and the Delaware LP Act, the
Delaware LLC Act and the Delaware General Corporation Law.
2. We express no opinion as to any matter other than as expressly set forth
above, and no opinion on any other matter may be inferred or implied herefrom.
The opinions expressed herein are given as of the date hereof, and we undertake
no, and hereby disclaim any, obligation to advise you of any change in any
matter set forth herein.
    


2

--------------------------------------------------------------------------------






Exhibit C
    

REGISTRATION RIGHTS AGREEMENT




C-1

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT


BY AND AMONG
HOLLY ENERGY PARTNERS, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO





--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS
 
1
 
Section 1.01
Definitions
 
1
 
Section 1.02
Registrable Securities
 
3
ARTICLE II REGISTRATION RIGHTS
 
3
 
Section 2.01
Registration
 
3
 
Section 2.02
Delay Rights
 
5
 
Section 2.03
Underwritten Offerings
 
5
 
Section 2.04
Sale Procedures
 
6
 
Section 2.05
Cooperation by Holders
 
9
 
Section 2.06
Restrictions on Public Sale by Holders of Registrable Securities
 
9
 
Section 2.07
Expenses
 
9
 
Section 2.08
Indemnification
 
10
 
Section 2.09
Rule 144 Reporting
 
12
 
Section 2.10
Transfer or Assignment of Registration Rights
 
12
ARTICLE III MISCELLANEOUS
 
13
 
Section 3.01
Communications
 
13
 
Section 3.02
Successor and Assigns
 
14
 
Section 3.03
Assignment of Rights
 
14
 
Section 3.04
Recapitalization, Exchanges, Etc. Affecting the Common Units
 
14
 
Section 3.05
Aggregation of Registrable Securities
 
14
 
Section 3.06
Specific Performance
 
14
 
Section 3.07
Counterparts
 
14
 
Section 3.08
Governing Law
 
15
 
Section 3.09
Severability of Provisions
 
15
 
Section 3.10
Entire Agreement
 
15
 
Section 3.11
Amendment
 
15
 
Section 3.12
No Presumption
 
15
 
Section 3.13
Obligations Limited to Parties to Agreement
 
15
 
Section 3.14
Independent Nature of Purchaser’s Obligations
 
16
 
Section 3.15
Headings; Interpretation
 
16








--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September [●], 2016, by and between HOLLY ENERGY PARTNERS, L.P., a
Delaware limited partnership (“HEP”), and each of the Persons set forth on
Schedule A to this Agreement (each, a “Purchasers” and collectively, the
“Purchasers”).


WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of September 16, 2016, by and between HEP and the
Purchasers (the “Common Unit Purchase Agreement”); and


WHEREAS, HEP has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of the Purchasers pursuant to the Common Unit
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section  1.01     Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Common Unit Purchase Agreement. The
terms set forth below are used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in
Dallas, Texas are authorized or obligated to be closed
“Commission” means the U.S. Securities and Exchange Commission.
“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.


1

--------------------------------------------------------------------------------





“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership.
“HEP” has the meaning specified therefor in the introductory paragraph of this
Agreement.
“Holder” means the record holder of any Registrable Securities.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
the product of the Common Unit Price times the number of Purchased Units
purchased by such Purchaser that may not be disposed of without restriction and
without the need for current public information pursuant to any section of Rule
144 (or any similar provision then in effect) under the Securities Act.
“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.
“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Purchasers” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means the Common Units to be acquired by the Purchasers
pursuant to the Common Unit Purchase Agreement and also includes any type of
interest issued to the Holders pursuant to Section 3.04.
“Registration Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
“Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.08(a) of this Agreement.


2

--------------------------------------------------------------------------------





“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
Section 1.02     Registrable Securities. Any Registrable Security will cease to
be a Registrable Security: (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by HEP or one of its subsidiaries or Affiliates; (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.10 hereof or (e) when such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01 Registration.
(a)     Effectiveness Deadline. Following the date hereof, but no later than 60
days following the Closing Date, HEP shall prepare and file a registration
statement under the Securities Act to permit the public resale of Registrable
Securities then outstanding from time to time as permitted by Rule 415 (or any
similar provision then in effect) of the Securities Act with respect to all of
the Registrable Securities (the “Registration Statement”). The Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form or forms of the Commission as shall be selected by HEP so long
as it permits the continuous offering of the Registrable Securities pursuant to
Rule 415 (or any similar provision then in effect) under the Securities Act at
then-prevailing market prices. HEP shall use its commercially reasonable efforts
to cause the Registration Statement to become effective on or as soon as
practicable after filing. Any Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and reasonably requested by, the Holders of any and all Registrable Securities
covered by such Registration Statement. HEP shall use its commercially
reasonable efforts to cause the Registration Statement filed pursuant to this
Section 2.01(a) to be effective, supplemented and amended to the extent
necessary to ensure that it is available for the resale of all Registrable
Securities by the Holders until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement or documents incorporated therein by reference, in
the light of the circumstances under which a statement is made). As soon as
practicable following the date that the


3

--------------------------------------------------------------------------------





Registration Statement becomes effective, but in any event within two (2)
Business Days of such date, HEP shall provide the Holders with written notice of
the effectiveness of the Registration Statement.
(b)     Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days of the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 30 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 30 days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Notwithstanding
anything to the contrary contained herein, in no event shall the aggregate of
all Liquidated Damages payable by HEP hereunder exceed 5.00% of the aggregate
price at which HEP offered the Purchased Units for sale pursuant to the Common
Unit Purchase Agreement. Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if HEP certifies that it is
unable to pay Liquidated Damages in cash because such payment would result in a
breach under a credit facility or other debt instrument, then HEP shall pay such
Liquidated Damages using as much cash as is permitted without causing a breach
of or default under such credit facility or other debt instrument and may pay
the balance of any such Liquidated Damages in kind in the form of the issuance
of additional Common Units. Upon any issuance of Common Units as Liquidated
Damages, HEP shall promptly (i) prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units to
such Registration Statement as additional Registrable Securities and (ii)
prepare and file a supplemental listing application with the NYSE (or such other
national securities exchange on which the Common Units are then listed and
traded) to list such additional Common Units. The determination of the number of
Common Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume-weighted average closing price of the
Common Units on the NYSE, or any other national securities exchange on which the
Common Units are then traded, for the ten (10) trading days immediately
preceding the date on which the Liquidated Damages payment is due. The payment
of Liquidated Damages to a Holder shall cease at the earlier of (i) the
Registration Statement becoming effective or (ii) when such Holder no longer
holds Registrable Securities, assuming that each Holder is not an Affiliate of
HEP, and any payment of Liquidated Damages shall be prorated for any period of
less than 30 days in which the payment of Liquidated Damages ceases. If HEP is
unable to cause a Registration Statement to go effective within 90 days after
the Closing Date as a result of an acquisition, merger, reorganization,
disposition or other similar transaction, then HEP may request a waiver of the
Liquidated Damages, and each Holder may individually grant or withhold its
consent to such request in its discretion.
(c)     Termination of Purchasers’ Rights. The Purchasers’ rights (and any
transferee’s rights pursuant to Section 2.10 of this Agreement) under this
Section 2.01 shall terminate upon the termination of the Effectiveness Period.


4

--------------------------------------------------------------------------------





Section 2.02 Delay Rights.
Notwithstanding anything to the contrary contained herein, HEP may, upon written
notice to any Selling Holder whose Registrable Securities are included in the
Registration Statement or other registration statement contemplated by this
Agreement, suspend such Selling Holder’s use of any prospectus which is a part
of the Registration Statement or other registration statement (in which event
the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Registration Statement or other registration statement
contemplated by this Agreement but may settle any previously made sales of
Registrable Securities) if, in the General Partner’s good faith determination,
such use would: (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving HEP,
(b) require premature disclosure of material information that HEP has a bona
fide business purpose for preserving as confidential or (c) render HEP unable to
comply with applicable securities laws; provided, however, in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to the
Registration Statement or other registration statement for a period that exceeds
an aggregate of 60 days in any 180-day period or 105 days in any 365-day period,
in each case, exclusive of days covered by any lock-up agreement executed by a
Selling Holder in connection with any Underwritten Offering. Upon disclosure of
such information or the termination of the condition described above, HEP shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.
Section 2.03 Underwritten Offerings.
(a)     General Procedures. In connection with any Underwritten Offering under
this Agreement, HEP shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and HEP
shall be obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, HEP to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with HEP or the underwriters
other than representations, warranties or agreements regarding such Selling
Holder, its authority to enter into such underwriting agreement and to sell, and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by Law. If any
Selling Holder disapproves of the terms of an underwriting, such Selling Holder
may elect to withdraw therefrom by notice to HEP and the Managing Underwriter;
provided,


5

--------------------------------------------------------------------------------





however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. HEP’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.
(b)     No Demand Rights. Notwithstanding any other provision of this Agreement,
no Holder shall be entitled to any “demand” rights or similar rights that would
require HEP to effect an Underwritten Offering solely on behalf of the Holders.
Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, HEP will, as expeditiously as possible:
(a)     prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus or prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;
(b)     if a prospectus or prospectus supplement will be used in connection with
the marketing of an Underwritten Offering from the Registration Statement and
the Managing Underwriter at any time shall notify HEP in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus or prospectus supplement is of material importance to
the success of the Underwritten Offering of such Registrable Securities, HEP
shall use its commercially reasonable efforts to include such information in
such prospectus or prospectus supplement;
(c)     furnish to each Selling Holder:  (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
or prospectus supplement included therein and any supplements and amendments
thereto as such Selling Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;
(d)     if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that HEP will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that


6

--------------------------------------------------------------------------------





would subject it to general service of process in any such jurisdiction where it
is not then so subject;
(e)     promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of: (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
(f)     promptly notify each Selling Holder of: (i) the happening of any event
as a result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus or
prospectus supplement contained therein, in the light of the circumstances under
which a statement is made); (ii) the issuance or express threat of issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by HEP of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, HEP agrees to, as promptly as practicable, amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h)     in the case of an Underwritten Offering, furnish upon request,  (i) an
opinion of counsel for HEP dated the date of the closing under the underwriting
agreement and (ii) a “comfort” letter, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified HEP’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as have been
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the


7

--------------------------------------------------------------------------------





underwriters in Underwritten Offerings of securities by HEP and such other
matters as such underwriters and Selling Holders may reasonably request;
(i)     otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(j)     make available to the appropriate representatives of the Managing
Underwriter and Selling Holders such information and HEP personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, that HEP need not disclose any
non-public information to any such representative unless and until such
representative has entered into a confidentiality agreement with HEP;
(k)     cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by HEP are then listed;
(l)     use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
HEP to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(m)     provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(n)     enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
(o)     if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.
HEP shall not name a Holder as an underwriter as defined in Section 2(a)(11) of
the Securities Act in any registration statement without such Holder’s consent.
If the staff of the Commission requires HEP to name any Holder as an underwriter
as defined in Section 2(a)(11) of the Securities Act, and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the Registration Statement (or any other registration statement contemplated
by this Agreement), HEP shall have no further obligations hereunder with respect
to Registrable Securities


8

--------------------------------------------------------------------------------





held by such Holder and such Holder shall have been deemed to have terminated
this Agreement with respect to such Holder.
Each Selling Holder, upon receipt of notice from HEP of the happening of any
event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus or prospectus supplement
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by HEP that the use of the prospectus or prospectus supplement may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus or prospectus supplement, and, if so
directed by HEP, such Selling Holder will, or will request the Managing
Underwriter or Underwriters, if any, to deliver to HEP (at HEP’s expense) all
copies in their possession or control, other than permanent file copies then in
such Selling Holder’s possession, of the prospectus or prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.
Section 2.05     Cooperation by Holders. HEP shall have no obligation to include
Registrable Securities of a Holder in the Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) who has failed to timely
furnish such information that HEP determines, after consultation with its
counsel, is reasonably required in order for the registration statement or
prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.
Section 2.06     Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities agrees, if requested by the
underwriters of an Underwritten Offering, to enter into a customary letter
agreement with such underwriters providing such Holder will not effect any
public sale or distribution of Registrable Securities during the 60 calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of any Underwritten Offering,
provided that: (a) the duration of the foregoing restrictions shall be no longer
than the duration of the shortest restriction generally imposed by the
underwriters on HEP or the officers, directors or any other Affiliate of HEP on
whom a restriction is imposed and (b) the restrictions set forth in this
Section 2.06 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder.
Section 2.07 Expenses.
(a)     Expenses. HEP will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08 hereof, HEP shall not be
responsible for professional fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.
(b)     Certain Definitions. “Registration Expenses” means all expenses incident
to HEP’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without


9

--------------------------------------------------------------------------------





limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for HEP, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance. “Selling Expenses” means all underwriting
fees, discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities.
Section  2.08 Indemnification.
(a)     By HEP. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, HEP will indemnify and hold
harmless each Selling Holder thereunder, its directors, officers, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus or prospectus supplement, in
the light of the circumstances under which such statement is made) contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, preliminary prospectus supplement,
free writing prospectus or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus or prospectus supplement, in the light of the circumstances under
which they were made) not misleading, and will reimburse each such Selling
Holder Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that HEP will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement contemplated by this Agreement, preliminary prospectus,
preliminary prospectus supplement, free writing prospectus, or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder Indemnified Person,
and shall survive the transfer of such securities by such Selling Holder.
(b)     By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless HEP, the General Partner, its directors,
officers, employees and agents and each Person, if any, who controls HEP within
the meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing


10

--------------------------------------------------------------------------------





indemnity from HEP to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.
(c)     Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that: (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.
(d)     Contribution. If the indemnification provided for in this Section 2.08
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be


11

--------------------------------------------------------------------------------





required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)     Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09     Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, HEP
agrees to:
(a)     use commercially reasonable efforts to make and keep public information
regarding HEP available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;
(b)     use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of HEP under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and
(c)     so long as a Holder owns any Registrable Securities, furnish: (i) to the
extent accurate, forthwith upon request, a written statement of HEP that it has
complied with the reporting requirements of Rule 144 under the Securities Act,
and  (ii) unless otherwise available via EDGAR, to such Holder forthwith upon
request a copy of the most recent annual or quarterly report of HEP, and such
other reports and documents so filed as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.
Solely for purposes of this Section 2.09, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).
Section 2.10     Transfer or Assignment of Registration Rights. The rights to
cause HEP to register Registrable Securities granted to the Purchasers by HEP
under this Article II may be


12

--------------------------------------------------------------------------------





transferred or assigned by any Purchaser to one or more transferees or assignees
of Registrable Securities; provided, however, that: (a) unless the transferee or
assignee is an Affiliate of, and after such transfer or assignment continues to
be an Affiliate of such Purchaser, the amount of Registrable Securities
transferred or assigned to such transferee or assignee shall represent at least
$15 million of Registrable Securities (based on the Common Unit Price), (b) HEP
is given written notice prior to any said transfer or assignment, stating the
name and address of each such transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement and (d) the transferor or assignor is not relieved of any obligations
or liabilities hereunder arising out of events occurring prior to such transfer.
ARTICLE III
MISCELLANEOUS
Section 3.01     Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
(a) if to Purchasers:


c/o Tortoise Capital Advisors
11550 Ash Street, Suite 300
Leawood, KS 66211
Attention: Stephen Pang
Electronic mail: spang@tortoiseadvisors.com


(b)     if to a transferee of Purchasers, to such Holder at the address provided
pursuant to Section 2.10 above; and
(c) if to HEP:
Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Electronic mail: president-HEP@hollyenergy.com    
    
with a copy to:

Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Electronic mail: general.counsel@hollyenergy.com


13

--------------------------------------------------------------------------------







Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention:    Alan J. Bogdanow
Facsimile:    (214) 999-7857
Electronic mail: abogdanow@velaw.com


All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02     Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including subsequent Holders of Registrable Securities to the
extent permitted herein.
Section 3.03     Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.10 hereof.
Section 3.04     Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of HEP or any successor or assign of HEP
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations, pro rata distributions of units and the like occurring after
the date of this Agreement.
Section 3.05     Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
Section 3.06     Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07     Counterparts. This Agreement may be executed in any number of


14

--------------------------------------------------------------------------------





counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
Section 3.08     Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
Section 3.09     Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.10     Entire Agreement. This Agreement, the Common Unit Purchase
Agreement and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by HEP
set forth herein. This Agreement and the Common Unit Purchase Agreement
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
Section 3.11     Amendment. This Agreement may be amended only by means of a
written amendment signed by HEP and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
Section 3.12     No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
Section 3.13     Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and HEP shall have
any obligation hereunder and that, notwithstanding that the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed


15

--------------------------------------------------------------------------------





and acknowledged that no personal liability whatsoever shall attach to, be
imposed on or otherwise be incurred by any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.
Section 3.14     Independent Nature of Purchasers’ Obligations. The obligations
of each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
Section 3.15     Headings; Interpretation. The article and section headings
contained used to this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.”
[Signature pages to follow]






16

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
 
 
 
HOLLY ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings, L.P.
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C.
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 











Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------














 
 
 
 
[PURCHASERS]
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:











Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------






Schedule A – Purchaser Name; Notice and Contact Information
Purchaser Name




[Please list each fund]
Tax I.D. Number




[Please provide for each fund]
Tortoise Energy Infrastructure Corp.


 
Tortoise MLP Fund, Inc.


 
Tortoise Energy Independence Fund, Inc.


 
Tortoise MLP & Pipeline Fund


 
Tortoise VIP MLP & Pipeline Portfolio


 
Tortoise Pipeline & Energy Fund, Inc.


 
Tortoise Power and Energy Infrastructure Fund, Inc.


 
Tortoise Direct Opportunities Fund, LP


 
Texas Mutual Insurance Company
 












